DETAILED ACTION
Acknowledgments
	The amendments to the claims have obviated the previous claim objections.  Accordingly, the claim objections are vacated.  The amendments to the claims have obviated the previous 112 rejections.  Accordingly, the 112 rejections are vacated.  The examiner further notes that claim 27 is interpreted under 112f (see “resistance element”; see 112f interpretation in previous action; claim 27 was inadvertently not included in the interpretation of the previous action; claims 17 and 27 are interpreted under 112f).  
Election/Restrictions
Newly submitted claim 28 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  Please see the restriction mailed on 8/8/2018 in the parent application.  The plunger release mechanism and the autoinjector were restricted in the parent application (the autoinjector claims were elected in the parent application).  The plunger release mechanism claims were originally presented in the instant application (also note that the instant application is a DIV).    
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 28 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
  EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Claim 28 is cancelled.

Allowable Subject Matter
Claims 15 and 15-27 are allowed.
The following is an examiner’s statement of reasons for allowance:  Applicant has incorporated previously indicated allowable subject matter into the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner




/THEODORE J STIGELL/Primary Examiner, Art Unit 3783